DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        ANDREW MITCHELL,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-805

                              [June 14, 2018]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Edward H. Merrigan
Jr., Judge; L.T. Case No. 07-16443CF10A.

  Andrew Mitchell, Miami, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, LEVINE and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.